Citation Nr: 1147059	
Decision Date: 12/27/11    Archive Date: 01/09/12

DOCKET NO.  09-32 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to October 1968.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the benefits sought on appeal.  

In August 2010, the Veteran presented testimony at a hearing conducted by the use of video conferencing equipment at the St. Paul RO before Kathleen K. Gallagher, the undersigned Veterans Law Judge (VLJ) sitting in Washington, D.C.  A transcript of this hearing is in the Veteran's claims folder.

In September 2010, the Board remanded the claims for further development.  Because the Board is granting both claims, there is no need to discuss whether the directives were substantially complied with as any error is non-prejudicial to the Veteran.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  Hearing loss has been shown to be causally or etiologically related to the Veteran's military service.

3.  Tinnitus has been shown to be causally or etiologically related to the Veteran's military service.


CONCLUSIONS OF LAW

1.  Hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the claims for entitlement to service connection for bilateral hearing loss and tinnitus on appeal are being granted, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).


LAW AND ANALYSIS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Service connection for organic diseases of the nervous system, such as bilateral hearing loss, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

VA has specifically defined the term "disability" for service connection claims involving impaired hearing.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See 38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for bilateral hearing loss and tinnitus.  

The Veteran contends that his hearing loss and tinnitus are related to noise exposure during service.  The Veteran reported that he was exposed to the noise from office equipment while working in the personnel office.  Additionally, he stated that he was stationed near the flight line for many years during his 20 year military career and was not given hearing protection.  The Veteran indicated that his tinnitus began around 1957, 1958, or the early 1960s and that his hearing began to decline around that same time.  He added that he first received hearing aids in the 1980s.

The Board observes that the Veteran's service treatment records are not of record and it is presumed that they were destroyed in the 1973 fire in St. Louis.  However, the Veteran testified that he did not have hearing tests during service.  Further, a September 2011 formal finding of unavailability indicates that records from the Air Force base where the Veteran reported he received hearing aids in the 1980s could not be obtained.  Thus, the first indication of hearing loss is in a December 2000 VA treatment record wherein it was recorded that the Veteran was hard of hearing.  

Despite the first record of hearing loss dating more than 30 years after the Veteran's separation from service, the Veteran has provided competent evidence that he has experienced tinnitus since the late 1950s/early 1960s and a decrease in his hearing acuity since that time.  Further, the Board has no reason to doubt the credibility of the Veteran's report.  Accordingly, there is competent and credible evidence that the Veteran has experienced tinnitus (described as roaring sound) and a subjective decrease in hearing ability since service.

In July 2008, the Veteran underwent a VA examination wherein the audiologist was unable to opine without resorting to mere speculation whether it was at least as likely as not that the Veteran's hearing loss and tinnitus were related to military service.  The examiner noted that no service treatment records were available for review and it is possible that they may contain audiometrics for at least the Veteran's exit examination.  The examiner indicated that she would be happy to provide an opinion if those records become available for review.

The September 2010 remand determined that this opinion was insufficient upon which to base a determination and ordered another examination and opinion.  In October 2010, the Veteran underwent a second VA examination.  The Veteran reported that his tinnitus began in service.  The examiner noted the Veteran's in-service noise exposure and post-service noise exposure.  Specifically, the examiner recorded that after service the Veteran worked in a parts factory for several months, as a bartender for 15-20 years, operated a fork lift for three years, and worked security for three years.  He used hearing protection at these jobs.  The Veteran reported wearing ear muffs sometimes while hunting and always when mowing the lawn and using a chain saw. 

The examiner opined that the Veteran's hearing loss and tinnitus were at least as likely as not caused by or a result of his military noise exposure.  When rendering the opinion, the examiner considered the Veteran's MOS, described military duties, absence of hearing protection devices, the chronicity of his hearing loss/tinnitus symptoms, the nature and severity of the hearing loss, and the audiometric configuration.  The examiner added that in all likelihood, multiple etiologies are responsible for his hearing loss including sociocusis, civilian and military hazardous noise exposures, presbycusis, and idiopathic factors.  The examiner noted that the Veteran's hearing loss does meet the criteria for disability under VA regulations.  

The Board finds this opinion probative.  The October 2010 VA examiner provided a positive medical nexus opinion after considering the relevant information of record including the Veteran's competent and credible statements as to when his hearing loss and tinnitus began.  Further, the examiner based her opinion on other factors including the nature of the Veteran's military duties and audiometric configuration.  Accordingly, the Board finds this opinion persuasive.

In conclusion, the Board finds that there is sufficient information of record to grant the benefits sought on appeal.  As such, service connection is granted.  38 C.F.R. § 3.303.  


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


